Harris, J.
It is the stern enactment of the Legislature that if a Railroad Company allow a “ slave ” to go off on their cars without a ticket or permit from the master, overseer, or person controlling said slave, the Railroad Company shall be liable therefor in damages to the owner. There is no question in the case as to whether Amanda, the mulatto woman, when *87taken on the cars of the Company, was a slave or not, and the property of Pickett. These facts admitted coerce an affirmance of the judgment below. ' However white in color, as it seems she was (though she had negro blood in her veins), we have no power to regard that fact as excusatory or altering the right of the owner to a recovery of damages.
This is, in its peculiar character, a hard case on the Railroad Company; but such an one cannot, since the abolition of slavery, occur again.
Judgment affirmed.